

115 HR 254 IH: Restoring Education And Learning Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 254IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Danny K. Davis of Illinois (for himself, Mr. Scott of Virginia, Ms. Lee, Ms. DeLauro, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo reinstate Federal Pell Grant eligibility for individuals incarcerated in Federal and State penal
			 institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Education And Learning Act of 2017 or the REAL Act of 2017. 2.Reinstatement of Federal pell grant eligibilitySection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended—
 (1)by striking paragraph (6) and redesignating paragraph (7) as paragraph (6); and (2)in paragraph (2)(A)(ii), by striking (7)(B) and inserting (6)(B).
 3.Effective dateThe amendments made by section 2 shall be effective for academic year 2017–2018 and succeeding academic years.
		